DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (20190214497) in view of Jung (20130001576)
Regarding Claim 1, in Figs. 1 and 2, Verma discloses a lateral double-diffused MOSFET (LDMOS), comprising: a semiconductor substrate 46; a well 42 disposed within the semiconductor substrate; 10a body region 22 disposed within the well a first gate electrode 54 disposed on the semiconductor substrate; a source electrode 58 disposed at one side of the first gate electrode, wherein the source electrode 58 comprises a source contact area and a plurality of vias 58 (Fig 1) connecting to the source contact area and extending into the 15semiconductor substrate; and a first drain electrode 38 disposed at another side of the first gate electrode 54 and being opposed to the source electrode 58.  Verma fails to disclose the newly added limitations where 
a silicide layer covering and contacting the semiconductor substrate and the source contact area contacts the silicide layer. However, Jung discloses a semiconductor device where in Fig. 3I, a silicide layer 180 covering and contacting the semiconductor substrate 100 and the source contact area 170 contacts the silicide layer 180. 
	It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required limitation of a silicide layer covering and contacting the semiconductor substrate and the source contact area contacts the silicide layer in Verma as taught by Jung in order to bias the substrate. 
Regarding Claim 2, in Verma, the source contact 20area 28/58 is entirely disposed on a top surface of the semiconductor substrate 46.  
Regarding Claim 3, in Verma, a second gate electrode 54 disposed on the semiconductor substrate, wherein the source electrode 58 is disposed between the second gate electrode 54 and 25the first gate electrode 54; and a second drain electrode 24disposed at one side of the second gate electrode, 2Appl. No. 17/224,108 Reply to Office action of June 16, 2022wherein the second gate electrode is opposed to the source electrode.  
Regarding Claim 4, in Verma, a first depth is between a bottom of the body region 22 and a top surface of the 5semiconductor substrate 46, a second depth is between a bottom of the well 42 and the top surface of the semiconductor substrate 46, and the second depth is greater than the first depth.  
Regarding Claim 5, in Verma, a third depth is 10between an end of one of the plurality of vias 58 and the top surface of the semiconductor substrate 46, and the third depth is greater than the first depth.  
Regarding Claim 6, in Verma, a third depth is between an end of one of the plurality of vias 58 and the top surface of the 15semiconductor substrate 46, and the third depth is the same as the first depth.  
Regarding Claim 7, in Verma, in paragraph 0021 the silicide layer 56 disposed between the source contact area and a top surface of the semiconductor substrate.  
Regarding Claim 8, in Verma, the semiconductor substrate 46 is of a first conductive type, the well is of a second conductive type, the body region 22 is of the first conductive type, and the first conductive type is different from the second conductive type.  
Regarding Claim 9, in Verma, a plurality 3Appl. No. 17/224,108 Reply to Office action of June 16, 2022of doping regions 38 respectively disposed in the well which is below each of the plurality of vias, and the plurality of doping regions are of the first conductive type.

Examiner is including two additional pertinent prior art references that are not relied upon but that do teach either the source contact structure penetrating the source region into the substrate as in Fig. 2 of Hwang (20080169515) of the particular shape of the contact structure/plug as in Fig. 2B of Vick et al.
Examiner is in the opinion that paragraph 0027 of the instant application as published (20220271157) might potentially have allowable subject matter. The applicant’s representative is welcomed to contact the examiner for further explanation. The examiner is readily available for an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	11/8/2022